DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” and the set “critical value” for each deceleration section of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Regarding the claim phrase “environment-friendly vehicle”, the examiner understands this broad limitation would be reasonably met not only by the types of environment-friendly vehicle as enumerated in applicant’s published specification paragraph [0003] (“e.g., a hybrid vehicle, an electric vehicle, a fuel-cell vehicle, etc.”), but also ANY other vehicle (e.g., a 2010 VW TDI turbo-diesel vehicle, an OHV V8 SUV, a high-speed rail train in California (CHSR), or a Formula 1 race car) that met the claim limitations and included e.g., provision for regenerative braking that could be used, if desired, e.g., to incrementally reduce fuel consumption [and attendant carbon emissions], incrementally reduce friction brake heat generation [prevent “global warming”], etc. by one of ordinary skill in the art, even if the general populous might not see the vehicle as being environmentally friendly.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant has not described by what algorithm1, or by what steps or procedure2 he “set in advance” the “critical value” “for each deceleration section” (e.g., claim 1, lines 4 and 5), e.g., for example, so that the wheel slip generated at the rear wheels is within about 15% (cf. claim 5).  Accordingly, the examiner believes that applicant has not evidenced, to the public, possession of the claimed invention.  Rather, applicant has only described a “desired result”, with no described algorithm for achieving the result.
In this respect, applicant has not apparently indicated or shown in the drawings any (numerical) values for set “critical value[s]” as might be used in the sections, or where they might lie (e.g., conceptually, for each section) in the braking diagrams of FIGS. 1 to 5, or algorithms for what makes these values “critical” (what does that mean?) and/or algorithms for setting them in advance (e.g., where and how are they set in advance?).
In particular, the examiner understands that tire slip and rolling friction are highly complex phenomena3, and a braking force that might produce (for example only) 15% wheel slip (cf. claim 5) at one vehicle speed or at one deceleration (rate) e.g., in FIG. 1, or in one set of external conditions (e.g., temperature, barometric pressure, lateral acceleration, etc.), will not necessarily produce 15% slip if travel/environment conditions are changed.  For example, if the vehicle’s gross deceleration is given by applicant’s second reference deceleration 200 in FIG. 1, then a critical value of braking force that produces (for example) 15% wheel slip will change depending on e.g., i) the vehicle’s speed, ii) the vehicle’s deceleration, iii) the tire slip angle (which depends on vehicle dynamics, tire inflation, tire construction, suspension geometry, etc.), iv) the tire loading (which depends on vehicle construction and dynamics), v) the tire-to-road coefficient of friction (which depends on e.g., tire material, road material, temperature, environmental conditions, etc.), to name but a few of the influencing variables.  Under what conditions, and by what algorithm, has applicant set the critical value in advance for each deceleration section, so that the value will be a so-called “critical value” e.g., for example, so that the generated wheel slip ratio at the rear wheels will be within about 15% (per claim 5)?  Accordingly, the examiner believes that applicant has not evidenced, to the public, possession of the claimed invention.
Claims 1 to 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 4, and throughout the claims, it is unclear (e.g., from the teachings of the specification) particularly what is “an S-braking value”, and what is the definition, difference, and/or distinction between “coast regeneration brake value [at the rear wheels]” and “a rear-wheel regenerative brake value” whose sum apparently defines the S-braking value, and how/whether these latter values have been defined for and/or are obtained in the claim, and what “the sum” of these values represents (e.g., if a “Q-braking” or “R-braking” value includes is a sum of the two regenerative brake values and an additional (positive or negative) value, then is this “the” sum of the two said values?  Why or why not?)
Here, the examiner understands that the “value[s]” in the claim(s) are merely numbers, and so e.g., the controller is claimed to adjusts (and e.g., calculates, increases, decreases, etc.) numbers.
In claim 1, lines 4 and 5, “a critical value set in advance for each deceleration section” is fully unclear because i) it is unclear how a “critical value” is defined, and what (perhaps facially subjective[4]?) characteristic might make the value “critical”, it is unclear what in the claim has set this value in advance or in what (where?) in the claim this value has been set in advance, and iii) it is unclear what “each deceleration section” is referring to (e.g., section of what, deceleration of what in the claim, etc.)?  In this respect, all references to “section[s]” and to being “in a section” are unclear and indefinite in the claims, e.g., in claims 1 to 4 and 6 to 9.  Moreover, in this respect, the “critical value” is indefinite and unclear throughout the claims e.g., in claims 2, and 4 to 6.
In claim 1, lines 6 and 7, “first section”, “initial deceleration”, and “first reference deceleration” are unclear (e.g., section of what particularly, initial deceleration of what, and reference deceleration of what defined particularly how?)
In claim 1, lines 7 and 8, “a coast regenerative brake value that has been generated is fully allowed” is indefinite (e.g., a value generated by what and/or in what way, fully allowed in what particular respect and/or by whom or what?)
In claim 1, lines 8 and 9, “second section” and “second reference deceleration” are unclear (e.g., section of what particularly, and reference deceleration defined particularly how?)
In claim 1, lines 9 and 10, “the coast regenerative brake value generated in the first section” is indefinite with no apparent antecedent basis e.g., since no “value [] in the first section” is apparently “generated”.
In claim 1, lines 10 and 11, “third section” and “third reference deceleration” are unclear (e.g., section of what particularly, and reference deceleration defined particularly how?)
In claim 1, lines 11 and 12, “to maintain the coast regenerative brake value decreased in the second section” is indefinite with no apparent antecedent basis e.g., since no value “in the second section” is apparently “decreased”.
In claim 4, lines 1 and 2, “increased to prevent the S-braking value from exceeding the critical value in the second section” is fully indefinite and unclear (e.g., how do you increase something to prevent a sum including the something from exceeding a value?)
In claim 5, it is unclear what it means that the “critical value is set such that a wheel slip ratio that is generated at the rear wheels is within about 15%”.  For example, how would this value be defined with reasonable certainty and for any/all vehicular/environmental conditions, is it a single value or does it change e.g., transiently during any operation of a vehicle, and where is this value shown in the drawings?  
In claim 6, lines 1 and 2, “increased to prevent the S-braking value from exceeding the critical value in the third section” is fully indefinite and unclear (e.g., how do you increase something to prevent a sum including the something from exceeding a value?)
In claim 7, lines 2 and 3, “adjusting [a value] to be converted into [a different value] after the third reference deceleration” is indefinite and unclear (e.g., how is the first value “adjust[ed]”5 if it is “convert[ed] into the other value, and what does “after” a reference value, which has no relationship to time, mean?)
In claim 8, lines 3 and 4, “a distribution ratio based on a coast regenerative brake value adjusted in the second section to a basic distribution ratio” is fully unclear and indefinite.
In claim 9, “when the coast regenerative brake value is fully decreased in the second section” is indefinite from the teachings of the specification (e.g., what is “fully decreased”, is it a reduction to zero, or a reduction to whatever value it is desired to reduce the coast regenerative brake value in the second section to?)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 9, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of adjusting (e.g., increasing or decreasing) braking values (numbers) to possibly be used in a vehicle, e.g., by adjusting an S-braking value, which is the sum of a coast regenerative brake value and a rear-wheel regenerative brake value that are generated at the rear wheels, to be within a critical value set in advance for each deceleration section, by adjusting the S-braking value in a first section that is a section from an initial deceleration to a first reference deceleration such that a coast regenerative brake value that has been generated is fully allowed; adjusting the S-braking value in a second section that is a section from the first reference deceleration to a second reference deceleration to decrease the coast regenerative brake value generated in the first section; and adjusting the S-braking value in a third section that is a section from the second reference deceleration to a third reference deceleration to maintain or decrease the coast regenerative brake value decreased in the second section; calculating the S-braking value and comparing the calculated S-braking value with the critical value in real time in the first section to the third section; wherein the rear-wheel regenerative brake value is increased in the first section; wherein the rear-wheel regenerative brake value is increased to prevent the S-braking value from exceeding the critical value in the second section; wherein the critical value is set such that a wheel slip ratio that is generated at the rear wheels is within about 15%;wherein the rear-wheel regenerative brake value is increased to prevent the S-braking value from exceeding the critical value in the third section; adjusting in a fourth section, a rear-wheel regenerative braking value generated in the third section to be converted into a rear-wheel friction braking force after the third reference deceleration; and adjusting a front-rear-wheel braking distribution ratio of the third section to be a distribution ratio based on a coast regenerative brake value adjusted in the second section to a basic distribution ratio;  wherein when the coast regenerative brake value is fully decreased in the second section, the front-rear-wheel braking distribution ratio of the third section is adjusted to be the basic distribution ratio.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the method could be practically performed as a mental process in the human mind, e.g., by a test engineer deciding to design, into a new vehicle, adjusted levels of braking values (numbers in forces/g’s to be attained) at different stages of deceleration, so that regenerative braking of the new vehicle would mimic engine braking in older vehicles and be properly distributed between front and rear wheels of the new vehicle.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a controller, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a controller, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., an environment-friendly vehicle) is not enough to transform the abstract idea into a patent-eligible invention (Flook[6]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2018/0086209) in view of Suzuki et al. (2020/0339081).
Jeon et al. (‘209) reveals:
per claim 1, a method of coast regenerative brake cooperation control for rear wheels [e.g., as shown and described with respect to FIGS. 1 to 3; and as recited in the claims] of an environment-friendly vehicle that adjusts braking forces of front wheels and rear wheels to adjust an S-braking value [e.g., the vertical height value in FIGS. 1 to 3 that corresponds to a sum including (at least) COAST REGEN (@ REAR WHEEL)  and REAR WHEEL REGENERATIVE BRAKING, and which is e.g., less than or equal to the value T4, or a value T2], which is the sum of a coast regenerative brake value and a rear-wheel regenerative brake value that are generated at the rear wheels [e.g., as shown in FIGS. 1 to 3], to be within a critical value set in advance for each deceleration section [e.g., for example, to be within (less than) the rear wheel limit braking force value T2 in Sections ① and ② in FIG. 1, and within (less than) the maximum rear wheel regenerative braking force value T4 in Sections ①, ②, and ③ in FIG. 1; and equivalently, in the depicted sections limited to (maximum) braking force values as shown in FIGS. 2 and 3, with e.g., Sections ① to ③ in FIG. 3 being within T2 and Section ④ being within T4; wherein a value for the rear wheel limit braking force T2 is set to “suppress a situation in which the rear wheel is locked earlier than the front wheel” (paragraph [0051]), and wherein the “rear wheel limit braking force T2 for limiting the rear wheel braking force [] may be changed according to a [driving] situation” (paragraph [0050])], the method comprising:
adjusting, by a controller [e.g., the brake controller of paragraph [0041]], the S-braking value in a first section [e.g., in Section ① of FIG. 1, in Section ① of FIG. 3, and/or in Sections ① and ② of FIG. 3] that is a section from an initial deceleration to a first reference deceleration [e.g., a reference deceleration corresponding to the rear wheel regeneration equaling T2 in FIGS. 1 or 3; and/or a reference deceleration corresponding to the rear wheel regeneration braking value increasing in FIG. 3] such that a coast regenerative brake value that has been generated is fully allowed [e.g., as shown in FIGS. 1 to 3];
adjusting, by the controller, the S-braking value in a second section that is a section from the first reference deceleration to a second reference deceleration [e.g., in the Section where the total braking force increases from T2 (or T1) to T3, with the controller maintaining the rear wheel regeneration value (as summed with the coast regeneration value) in Section ② of FIG. 1 and in Section ③ (or ② and ③)of FIG. 3]; and
adjusting, by the controller, the S-braking value in a third section [e.g., in Section ③ of FIG. 1 and in Section ④ (or ③ and ④) of FIG. 3] that is a section from the second reference deceleration to a third reference deceleration [e.g., to the highest driver requested braking force corresponding to the highest (depicted) deceleration, in FIGS. 1 and 3] to maintain or decrease the coast regenerative brake value [e.g., as shown in FIGS. 1 and 3];
Jeon et al. (‘209) may not reveal the method that operates in the second section “to decrease the coast regenerative brake value generated in the first section”, and to maintain or decrease that value in the third section, although he teaches e.g., at paragraph [0050] that, “a value of the regenerative braking force (generated as the regenerative braking force at the rear wheel) T1 generated by the coasting driving [] may be changed according to a [driving] situation.”
However, in the context field of controlling a magnitude of an “accelerator de-actuation[7] regenerative braking force” value which “imitate[es] an engine brake” (paragraph [0027]), Suzuki et al. (‘081) teaches (e.g., in FIGS. 4, 6, and 7) that the accelerator de-actuation regenerative braking force value should be changed and made smaller (at time t2; cf. FIG. 6) when the vehicle deceleration increases, and even be reduced to zero as the brake pedal stroke/deceleration further increases (cf. FIG. 7), with the change in the regenerative braking force value being supplied by frictional braking forces of the vehicle (FIG. 6) in order to meet the driver demand, so that when (at time t3) the regenerative braking force commanded by the control unit CU will be reduced due to the vehicle speed reaching a predetermined [low] speed immediately before the vehicle is stopped, a braking force value that is the sum of the regions B and C in FIG. 7 (that increases with increasing brake pedal stroke) will still be generated by the frictional braking forces and the driver will therefore not have an uncomfortable feeling of the braking force becoming largely diminished (due to the decrease in the regenerative braking force when the vehicle is stopped, with the large diminishing situation being represented by the dashed lines in FIG. 6) after the time t3.
It would have been obvious at the time the application was filed to implement or modify the Jeon et al. (‘209) method for controlling braking force so that, when the (required) deceleration was increased by the driver stepping on the brake pedal to increase the pedal stroke and the deceleration (rate), the amount/value of coast regeneration torque used to provide a de-actuation regeneration braking force that imitated engine braking would have been corrected/adjusted to a value that was smaller than used before the increased deceleration (rate), as taught by Suzuki et al. (‘081) in FIGS. 6, 7, and 4, so that when the vehicle speed was subsequently reduced (e.g., immediately before the vehicle being stopped), with the concomitant reduction in the regenerative braking force (availability), the driver would not have an uncomfortable feeling due to the braking force becoming largely diminished, as taught by Suzuki et al. (‘081), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR). 
For example only, this modification of FIG. 1 in Jeon et al. (‘209), illustrated by the examiner below/on the next page, would have been obvious to one of ordinary skill in the art, in view of the teachings of Suzuki et al. (‘081):







[This part of the page intentionally left blank.]

    PNG
    media_image1.png
    697
    1034
    media_image1.png
    Greyscale

As such, the implemented or modified Jeon et al. (‘209) method for controlling braking force would have rendered obvious:
per claim 1, adjusting, by the controller, the S-braking value in a second section that is a section from the first reference deceleration to a second reference deceleration to decrease the coast regenerative brake value generated in the first section [e.g., to decrease the COAST REGEN/maximum de-actuation regenerative braking force that was initially applied in the Section ① of Jeon et al. (‘209) e.g., when the driver required braking force (Td) was only the COAST REGEN at the ordinate [Y-axis] in FIG. 1 of Jeon et al. (‘209), as taught by Suzuki et al. (‘081) after the driver increased the brake pedal stroke and requested additional deceleration (moving the operating point rightward in FIG. 1 of Jeon et al. (‘209)) so that the (maximum) de-actuation regenerative braking force was then reduced];
adjusting, by the controller, the S-braking value in a third section that is a section from the second reference deceleration to a third reference deceleration to maintain or decrease the coast regenerative brake value decreased in the second section [e.g., as taught in FIGS. 6 to 8 of Suzuki et al. (‘081), and as shown in the illustration above by the dashed line drawn by the examiner];
per claim 2, depending from claim 1, further comprising:
calculating, by the controller, the S-braking value and comparing the calculated S-braking value with the critical value in real time in the first section to the third section [e.g., within the limit and/or maximum values (e.g., T2, T4, etc.) as taught Jeon et al. (‘209), so that the rear wheel (regenerative) braking forces are limited (obviously by comparison to the limit/maximum values) to improve stability to reduce a case where the rear wheel is locked (e.g., paragraphs [0013], [0014], [0037], [0045], [0046], [0056], [0057], [0067], [0068], [0081], [0082], [0111], etc.)];
per claim 3, depending from claim 1, wherein the rear-wheel regenerative brake value is increased in the first section [e.g., as shown in FIG. 1 (and in FIG. 3, when the first two sections are considered the “first section”) of Jeon et al. (‘209)];
per claim 4, depending from claim 1, wherein the rear-wheel regenerative brake value is increased to prevent the S-braking value from exceeding the critical value in the second section [e.g., in Section ② of FIG. 1 of Jeon et al. (‘209); and/or in Sections ② or ③ in FIG. 3 of Jeon et al. (‘209)];
per claim 6, depending from claim 1, wherein the rear-wheel regenerative brake value is increased to prevent the S-braking value from exceeding the critical value in the third section [e.g., in Section ③ of FIG. 1 of Jeon et al. (‘209); and/or in Sections ③ or ④ in FIG. 3 of Jeon et al. (‘209)];
per claim 8, depending from claim 1, further comprising:
adjusting, by the controller, a front-rear-wheel braking distribution ratio of the third section to be a distribution ratio based on a coast regenerative brake value adjusted in the second section to a basic distribution ratio [e.g., as shown by the distribution line 2 in FIGS. 1 and 3 of Jeon et al. (‘209)];
per claim 9, depending from claim 8, wherein when the coast regenerative brake value is fully decreased in the second section [e.g., as taught by Suzuki et al. (‘081) in FIGS. 6 to 8, when the de-actuation regeneration braking force is reduced or reduced to zero when the brake pedal stroke/deceleration is increased], the front-rear-wheel braking distribution ratio of the third section is adjusted to be the basic distribution ratio [e.g., as shown by the distribution line 2 in FIGS. 1 and 3 of Jeon et al. (‘209)].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2018/0086209) in view of Suzuki et al. (2020/0339081) as applied to claim 1 above, and further in view of Nambu et al. (Japan, 2014-73709; machine translation attached) and Yumoto et al. (Japan, 2005-304100; machine translation attached).
Jeon et al. (‘209) as implemented or modified in view of Suzuki et al. (‘081) has been described above.
The implemented or modified Jeon et al. (‘209) method for controlling braking force may not reveal that the critical value is set such that a wheel slip ratio at the rear wheels is within about 15%, although Jeon et al. (‘209) teaches improving braking stability by “reducing a case where the rear wheel is locked earlier than the front wheel”, and the examiner understands that wheel lock is preceded by detectable wheel slip, which is conventionally addressed by a vehicle anti-lock brake system (ABS).
However, in the context/field of controlling a regenerative braking device when wheel slip is detected, Nambu et al. (JP, ‘709) teaches in FIG. 5 that when a wheel slip ratio exceeds a threshold value α indicating the wheels have a strong tendency to lock (and which is used to determine the execution of ABS control; paragraph [0038]) at time t2 (at Step S106/S305), the regeneration amount in the cooperative braking torque is limited according to the slip ratio (paragraph [0047]) and the coast regenerative braking torque TCL1 is reduced (at Step S108/S306) to TCL2 in FIG. 5, with the controller compensating for the decrease in coast regenerative braking torque by adding it (in a way that prevents skidding; paragraph [0014]) to the hydraulic braking torque of other wheels (at Step S109; see paragraph [0057]) as shown in FIG. 5[8].
Moreover, in the context/field of a coordination brake controller using a combination of regenerative and friction braking, Yumoto et al. (JP, ‘100) teaches at paragraphs [0030] and [0041] that an ideal slip ratio of about 15% provides the maximum road surface friction, and the ABS system is used to converge the slip during braking to this ideal slip.
It would have been obvious at the time the application was filed to implement or modify the Jeon et al. (‘209) method for controlling braking force so that the rear wheel limit or maximum braking force (e.g., T2), which Jeon et al. (‘209) taught at paragraph [0050] could be set/changed according to the driving situation, would have been set so as to prevent an excessive wheel slip above a threshold ratio α due to regenerative braking, as taught by Nambu et al. (JP, ‘709), and so that the threshold ratio α would have been set to maintain the wheel slip ratio within an ideal (for maximum braking) slip ratio of “usually about 15%”, as taught by Yumoto et al. (JP, ‘100), so that excessive slipping of the wheels due to regenerative braking would have been prevented, as taught by Nambu et al. (JP, ‘709), even while maintaining/allowing the slip ratio within the ideal slip ratio for maximum braking as taught by Yumoto et al. (JP, ‘100), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Jeon et al. (‘209) method for controlling braking force would have rendered obvious:
per claim 5, depending from claim 1, wherein the critical value is set such that a wheel slip ratio that is generated at the rear wheels is within about 15% [e.g., as taught by the limit/maximum values of Jeon et al. (‘209) implemented to prevent excessive wheel slip as taught by Nambu et al. (JP, ‘709) while permitting an ideal slip of usually about 15% as taught by Yumoto et al. (JP, ‘100) for maximum braking];
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2018/0086209) in view of Suzuki et al. (2020/0339081) as applied to claim 1 above, and further in view of Lubbers (2008/0100129).
Jeon et al. (‘209) as implemented or modified in view of Suzuki et al. (‘081) has been described above.
The implemented or modified Jeon et al. (‘209) method for controlling braking force may not reveal that the rear-wheel regenerative braking value is converted into a rear-wheel friction braking force after the third reference value.
However, in the context/field of a vehicle regenerative brake control system, Lubbers (‘129) teaches in FIG. 6 and at paragraph [0064] that rear regenerative braking may be phased out at higher decelerations, and may coincide with or precede the application (or obvious increase) of rear frictional braking, thereby signifying a conversion from rear regenerative braking to rear friction braking at the higher decelerations.
It would have been obvious at the time the application was filed to implement or modify the Jeon et al. (‘209) method for controlling braking force so that, as deceleration increased after the third reference deceleration, the rear wheel regenerative brake value would have been phased out, with a corresponding application/obvious increase of the rear friction braking force, as taught by Lubbers (‘129), in order to provide stability control of the vehicle, as taught by Lubbers (‘129), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Jeon et al. (‘209) method for controlling braking force would have rendered obvious:
per claim 7, depending from claim 6, further comprising:
adjusting, by the controller, in a fourth section, a rear-wheel regenerative braking value generated in the third section to be converted into a rear-wheel friction braking force after the third reference deceleration [e.g., in order to phase out the rear wheel regenerative braking force at higher decelerations, as taught by Lubbers (‘129) accompanied by a coinciding application/increase in rear wheel friction braking, as taught by Lubbers (‘129)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Burhaumudin et al. (ICAMME’2012) provides fourteen (14) equations (3) to (16) that model tire slip conditions in the (well-known and conventional and nearly universally-used) Magic Formula Tire Model.
Maucher et al. (2015/0239350) reveals  in FIGS. 1 and 3a a regenerative braking torque representing an engine braking torque that is decreased (e.g., when the limit braking torque Mg is reached) with increases in setpoint overall braking torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See, for example, the Burhaumudin et al. (ICAMME’2012) literature cited and described near the end of this Office action.
        4 See MPEP 2173.05(b), IV.
        5 adjust (əˈdʒʌst) vb
        1. (tr) to alter slightly, esp to achieve accuracy; regulate: to adjust the television.
        2. to adapt, as to a new environment, etc
        3. (tr) to put into order
        [From:  Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 10 June 2021.]
        6 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        7 That is, accelerator-off or accelerator-released.
        8 A portion of FIG. 5 from Nambu et al. (JP, ‘709), with Google translations of two legends as annotated by the examiner, is provided below/on the next page:
        
    PNG
    media_image2.png
    305
    767
    media_image2.png
    Greyscale